 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2:19-CV-0545-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    L. MARTINEZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

19   violations of his First and Eighth Amendment rights.

20                  The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7

 8                                  I. PLAINTIFF’S ALLEGATIONS

 9                  Plaintiff names the following as defendants: (1) L. Martinez, a social worker;

10   (2) Hilliard, a psychologist; (3) Buckman, a recreational therapist; and (4) K. Morgan, a senior

11   psychologist. The allegations outlined in the complaint may be summarized as follows:

12                  After Plaintiff filed a grievance against the Mental Health Services (MHS) staff,

13   Defendants withdrew Plaintiff's access from group and one-on-one therapy sessions and limited

14   him to weekly cell-side sessions with Defendant Martinez. ECF No. 1, p. 7. Plaintiff asked to

15   speak with the MHS supervisor, Defendant Morgan. However, Defendant Morgan sent

16   Defendants Hilliard and Buckman to address Plaintiff's concerns instead. See id. at 7-8.

17   Defendants Martinez, Hilliard, and Buckman indicated the decision to limit Plaintiff’s access to

18   certain MHS treatments was in response to Plaintiff's grievance report and to prevent Plaintiff

19   from further "snitching" on MHS staff. Id. at 8. Plaintiff did not accept the cell-side sessions

20   and, therefore, has received no treatments from MHS. Id. at 13.
21                  Shortly after Defendants restricted Plaintiff’s access to MHS, Plaintiff submitted a

22   medical complaint. See id. at 9. However, the complaint was misdelivered and returned to

23   Plaintiff by Defendant Martinez. See id. Defendant Martinez told Plaintiff to begin filing his

24   complaints to his transferring institution, and correctional officers had been informed to "check

25   the medical forms." Id. Plaintiff resubmitted his medical complaint, but the Appeals Board never

26   received a copy. Plaintiff alleges this "clearly" establishes Defendants are intercepting Plaintiff's
27   outgoing mail to stop him from filing further grievances. Id. at 10.

28   ///
                                                        2
 1                                             II. DISCUSSION

 2                  Plaintiff alleges the following claims: (1) Defendants violated Plaintiff's First

 3   Amendment rights by limiting his access to MHS in retaliation against his grievance report; and

 4   (2) Defendants, by limiting Plaintiff’s access to MHS, were deliberately indifferent to Plaintiff’s

 5   mental health in violation of his Eighth Amendment rights.

 6                  The court identifies two retaliatory acts capable of supporting Plaintiff’s retaliation

 7   claim: the alleged denial of group and one-on-one therapy sessions and the interception of

 8   Plaintiff’s medical complaint. While the court finds the complaint sufficiently alleges a First

 9   Amendment claim against all Defendants with regards to Plaintiff’s access to therapy, there are

10   insufficient allegations to support a claim against Defendants Buckman, Hilliard, and Morgan for

11   intercepting his medical complaint. Furthermore, the court holds Plaintiff's Eighth Amendment

12   claim insufficiently demonstrates Defendants were deliberately indifferent to Plaintiff's mental

13   health. Plaintiff will be given an opportunity to amend his claims.

14          A.      First Amendment - Retaliation Claim

15                  In order to state a claim under 42 U.S.C. § 1983 for retaliation, the prisoner must

16   establish that he was retaliated against for exercising a constitutional right, and that the retaliatory

17   action was not related to a legitimate penological purpose, such as preserving institutional

18   security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam). In meeting

19   this standard, the prisoner must demonstrate a specific link between the alleged retaliation and the

20   exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995);
21   Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner must also

22   show that the exercise of First Amendment rights was chilled, though not necessarily silenced, by

23   the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), see also

24   Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner plaintiff must

25   establish the following in order to state a claim for retaliation: (1) prison officials took adverse

26   action against the inmate; (2) the adverse action was taken because the inmate engaged in
27   protected conduct; (3) the adverse action chilled the inmate’s First Amendment rights; and (4) the

28   adverse action did not serve a legitimate penological purpose. See Rhodes, 408 F.3d at 568.
                                                         3
 1                  As to the chilling effect, the Ninth Circuit in Rhodes observed: “If Rhodes had not

 2   alleged a chilling effect, perhaps his allegations that he suffered harm would suffice, since harm

 3   that is more than minimal will almost always have a chilling effect.” Id. at n.11. By way of

 4   example, the court cited Pratt in which a retaliation claim had been decided without discussing

 5   chilling. See id. This citation is somewhat confusing in that the court in Pratt had no reason to

 6   discuss chilling because it concluded that the plaintiff could not prove the absence of legitimate

 7   penological interests. See Pratt, 65 F.3d at 808-09. Nonetheless, while the court has clearly

 8   stated that one of the “basic elements” of a First Amendment retaliation claim is that the adverse

 9   action “chilled the inmates exercise of his First Amendment rights,” id. at 567-68, see also

10   Resnick, 213 F.3d at 449, the comment in Rhodes at footnote 11 suggests that adverse action

11   which is more than minimal satisfies this element. Thus, if this reading of Rhodes is correct, the

12   chilling effect element is essentially subsumed by adverse action.

13                  Here, the court identifies two possible retaliatory acts in Plaintiff’s complaint:

14   (1) the denial of group and one-on-one therapy sessions, and (2) the interception of Plaintiff's

15   medical report. The court addresses each of these in turn and holds Plaintiff states a cognizable

16   claim against Defendants for denying him certain therapy options. Plaintiff also states a

17   cognizable claim against Defendant Martinez for intercepting his medical report but fails to state

18   a claim against the remaining Defendants.

19                  1.      Failure to Provide One-on-One and Group Therapy Sessions

20                  To the extent Plaintiff alleges Defendants retaliated against his grievance report by
21   denying him access to group and one-on-one therapy sessions, his claim is sufficient for service.

22   Plaintiff satisfies the first element of a First Amendment retaliation claim because he alleges all

23   Defendants denied him access to one-on-one and group therapy, which is an adverse action

24   against Plaintiff. The complaint also satisfies the second element because Defendants Martinez,

25   Hilliard, and Buckman allegedly explained the restrictions were in response to Plaintiff’s

26   grievance, a protected conduct. The court also finds Defendants' alleged adverse actions satisfy
27   the chilling requirement under Rhodes. Furthermore, the complaint sufficiently establishes

28   Defendants’ actions lacked a legitimate penological interest. Thus, Plaintiff adequately alleges a
                                                        4
 1   retaliation claim against Defendants Martinez, Hilliard, and Buckman. The remaining question is

 2   whether their supervisor, Defendant Morgan, is also liable for violating Plaintiff's First

 3   Amendment rights.

 4                  Plaintiff's retaliation claim is also sufficient against Defendant Morgan. Although

 5   Defendant Morgan held a supervisory role, which in and of itself is insufficient to support a claim

 6   under § 1983, Plaintiff's allegations plausibly establish Defendant Morgan was part of the

 7   decision to limit Plaintiff to cell-side sessions and knew of her subordinates' actions. Plaintiff

 8   also did not receive treatment from Defendant Morgan. Thus, Plaintiff sufficiently asserts

 9   liability based on Defendant Morgan’s personal failure to treat Plaintiff as well as her failure to

10   intervene as a supervisor.

11                   2.     Interference with Grievance Process

12                  To the extent Plaintiff alleges Defendants retaliated against his First Amendment

13   right to file grievances by intercepting his medical complaint, he fails to state a cognizable claim

14   except against Defendant Martinez. Plaintiff’s complaint permits the inference that Defendant

15   Martinez directed correctional officers to intercept Plaintiff’s medical complaint, which is an

16   adverse action taken against Plaintiff’s protected right to file grievances. This action is sufficient

17   to support the chilling element and does not, as alleged, support a legitimate penological interest.

18   Therefore, Plaintiff’s claim is adequate for service with regards to Defendant Martinez.

19                  However, Plaintiff fails to state a cognizable claim that the remaining defendants

20   either personally intercepted or directed correctional officers to intercept Plaintiff’s medical
21   complaint. Although Plaintiff supports allegations against Defendant Martinez, he alleges no

22   specific facts regarding the remaining Defendants. Thus, Plaintiff’s claim is insufficient for

23   service as to his claim against Defendants Buckman, Hilliard, and Morgan.

24          B.      Eighth Amendment -- Deliberate Indifference to Mental Health Claim

25                  The treatment a prisoner receives in prison and the conditions under which the

26   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel
27   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

28   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts
                                                        5
 1   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

 2   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

 3   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

 4   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

 5   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

 6   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

 7   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

 8   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 9   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

10   official must have a “sufficiently culpable mind.” See id.

11                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

12   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

13   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

14   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

15   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

16   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

17   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

18   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

19   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

20   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See
21   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

22                   The requirement of deliberate indifference is less stringent in medical needs cases

23   than in other Eighth Amendment contexts because the responsibility to provide inmates with

24   medical care does not generally conflict with competing penological concerns. See McGuckin,

25   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

26   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.
27   1989). The complete denial of medical attention may constitute deliberate indifference. See

28   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
                                                          6
 1   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

 2   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

 3   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

 4                  Negligence in diagnosing or treating a medical condition does not, however, give

 5   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 6   difference of opinion between the prisoner and medical providers concerning the appropriate

 7   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 8   90 F.3d 330, 332 (9th Cir. 1996).

 9                   Here, Plaintiff's allegations are insufficient for service as to his claim that

10   Defendants were deliberately indifferent to his mental health needs. While the court recognizes

11   the deliberate indifference standard applies to mental health, Plaintiff has not shown Defendants’

12   decision to limit one-on-one and group therapy sessions indicated Defendants were deliberately

13   indifferent to his mental well-being. Plaintiff alleges no facts to support the cell-side sessions

14   posed a risk of serious injury or would lead to unnecessary and wanton infliction of pain or

15   emotional distress. Although Plaintiff alleges he has received no mental health services,

16   Defendants did not completely deny Plaintiff all forms of mental health treatment. Therefore,

17   Plaintiff has not established Defendants’ conduct, as opposed to Plaintiff’s own refusal of cell-

18   side sessions, is responsible for his alleged recent lack of treatment. In sum, while Plaintiff did

19   not receive the mental health treatment he would have preferred, the allegations in the complaint

20   establish he nonetheless had access to mental health treatment.
21                  Plaintiff will be permitted to provide further facts to support his Eighth

22   Amendment claim. The amended complaint must demonstrate how only offering cell-side

23   sessions inadequately addressed Plaintiff's mental health needs. Furthermore, to the extent that

24   the lack of one-on-one and group therapy sessions placed Plaintiff at risk of injury or harm, he

25   must establish Defendants were indifferent to this risk.

26   ///
27   ///

28   ///
                                                         7
 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

 4   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 6   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the court cannot refer to the

 7   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An

 8   amended complaint must be complete in itself without reference to any prior pleading. See id.

 9                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

10   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

11   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

12   each named defendant is involved, and must set forth some affirmative link or connection

13   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

14   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15                  Because the complaint appears to otherwise state cognizable claims, if no amended

16   complaint is filed within the time allowed therefor, the court will issue findings and

17   recommendations that the claims identified herein as defective be dismissed, as well as such

18   further orders as are necessary for service of process as to the cognizable claims.

19                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

20   complaint within 30 days of the date of service of this order.
21

22   Dated: June 20, 2019
                                                           ____________________________________
23                                                         DENNIS M. COTA
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                       8
